                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

KEONDRA M. CHESTANG,                                                         PLAINTIFF
ADC #134005

v.                          CASE NO. 5:18-CV-00051 BSM

RORY GRIFFIN, et al.                                                     DEFENDANTS

                                         ORDER

       After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

recommended disposition [Doc. Nos. 146] is adopted, the motions for summary judgment

[Doc. No. 134, 141] are granted, and this case is dismissed with prejudice. Pursuant to 28

U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from this order

would not be taken in good faith.

       IT IS SO ORDERED this 27th day of December 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
